If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    March 25, 2021
               Plaintiff-Appellee,

V                                                                   No. 349090
                                                                    Kalamazoo Circuit Court
THOMAS ASHLEY CASSON,                                               LC No. 2018-001195-FC

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and MARKEY and BORRELLO, JJ.

PER CURIAM.

       Defendant was convicted by a jury of two counts of first-degree criminal sexual conduct
(CSC-I), MCL 750.520b(1)(a) and (2)(b) (sexual penetration of a person under 13 years of age by
an individual 17 years of age or older). The trial court sentenced defendant as a second-offense
habitual offender, MCL 769.10, to life imprisonment for both convictions. Defendant appeals by
right. We affirm.

                                        I. BASIC FACTS

        There was evidence presented at trial that defendant sexually assaulted the then nine-year-
old victim on multiple occasions. The victim’s mother, AE, rented a house from defendant. Along
with AE, the victim lived on the ground floor of the home with her sisters, MH and PH. Defendant
frequently visited the home and spent time with AE and the victim. PH moved out of the house to
live with a nearby friend of the family, Jessica Ruiz. PH moved out because the home environment
was intolerable. AE failed to keep the home clean and feed her children. Additionally, AE used
drugs in the home, and she frequently left the house to engage in drug use. The victim and PH
believed that their mother never had money for their care because she spent any money she had on
drugs. PH was also uncomfortable with defendant’s presence in the home because he was a
registered sex offender.

        The victim testified that she heard AE on the phone offering to give someone to her
landlord in exchange for not having to pay rent. According to the victim, at some point in time
after overhearing her mother on the phone, defendant began penetrating the victim’s vagina with
his penis every other week. The first assault occurred when defendant offered to help the victim


                                                -1-
look for her Nintendo DS in her bedroom. While in the victim’s bedroom, defendant undressed
and sexually penetrated her. The victim testified that there was a second incident that stood out in
her mind because another man named “Josh” was present. The victim explained that defendant
was penetrating her vagina with his penis when Josh walked in and took pictures. Defendant and
Josh did not acknowledge each other. The victim testified that Josh left after taking the pictures.
Although the victim testified that defendant sexually assaulted her every other week, the two
counts of CSC-I pertained to the two specific instances discussed above.

        After the victim and her sisters eventually moved in with their father, defendant evicted
AE. Approximately five years later, the victim disclosed that defendant had sexually abused her.
This disclosure came during an investigation involving a claim of sexual assault the victim made
against another individual. Defendant was arrested and later convicted of two counts of CSC-I.
He now appeals.

                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant alleges several instances of ineffective assistance of counsel. We conclude that
none of defendant’s arguments warrants reversal. Whether counsel was ineffective presents a
mixed question of fact, which is reviewed for clear error, and constitutional law, which we review
de novo. People v LeBlanc, 465 Mich 575, 579; 640 NW2d 246 (2002). The Michigan Supreme
Court set forth the basic principles governing a claim of ineffective assistance of counsel in People
v Carbin, 463 Mich 590, 599-600; 623 NW2d 884 (2001), observing as follows:

               To justify reversal under either the federal or state constitutions, a convicted
       defendant must satisfy [a] two-part test . . . . First, the defendant must show that
       counsel’s performance was deficient. This requires showing that counsel made
       errors so serious that counsel was not performing as the counsel guaranteed by the
       Sixth Amendment. In so doing, the defendant must overcome a strong presumption
       that counsel’s performance constituted sound trial strategy. Second, the defendant
       must show that the deficient performance prejudiced the defense. To demonstrate
       prejudice, the defendant must show the existence of a reasonable probability that,
       but for counsel’s error, the result of the proceeding would have been different. A
       reasonable probability is a probability sufficient to undermine confidence in the
       outcome. Because the defendant bears the burden of demonstrating both deficient
       performance and prejudice, the defendant necessarily bears the burden of
       establishing the factual predicate for his claim. [Citations and quotation marks
       omitted.]

An attorney’s performance is deficient if the representation falls below an objective standard of
reasonableness. People v Toma, 462 Mich 281, 302; 613 NW2d 694 (2000).

                           A. FAILURE TO IMPEACH THE VICTIM

       Defendant argues that trial counsel was ineffective for failing to impeach the victim with
information that she provided to the police as found in a July 2018 police report. “Counsel may
provide ineffective assistance if counsel unreasonably fails to develop the defendant’s defenses by
adequately impeaching the witnesses against the defendant.” People v Lane, 308 Mich App 38,


                                                 -2-
68; 862 NW2d 446 (2014). We first note that defendant relies on a police report that is not part of
the lower court record; therefore, the document is not properly before us. People v Eccles, 260
Mich App 379, 384 n 4; 677 NW2d 76 (2004), citing MCR 7.210(A)(1).

        Moreover, even on substantive review, defendant’s argument lacks merit. The police
report referenced the victim’s assertions that the sexual assaults occurred back in 2012 and 2013
when she lived with her mother on Hutchinson St., that a person named “Josh” was occasionally
present when defendant had sexual intercourse with her, that Josh took pictures of the sexual
assaults, and that Josh lived in a white house behind the victim’s home. The police report then
indicated that the reporting officer located records showing that AE lived on Hutchinson St. back
in 2012 and that a Joshua T had lived nearby in a white house on Hutchinson St.

        At trial, testimony was developed showing that there was a Joshua B who had lived close
to the victim and that he was often at the victim’s home and may have dated AE. Joshua B, who
was called as a witness by defendant, denied ever witnessing or photographing defendant having
sex with the victim. The victim was not completely sure whether it was Joshua B who was in the
room taking pictures when she was being raped by defendant. Also, the victim’s testimony
reflected that the sexual assaults occurred in her home—a yellow house—on Jackson St. There
was evidence presented at trial that the victim and her mother had lived for a very brief time on
Hutchinson St. before moving into the yellow house on Jackson St. and that defendant was the
landlord of the Jackson St. house.1

        On appeal, defendant contends that Joshua T looked more like the man described by the
victim than Joshua B, considering that Joshua T had bad teeth, which was one of the features the
victim noted when describing the person who took the pictures.2 Defendant maintains that had
defense counsel familiarized himself with the police report, he could have used the information to
impeach the victim with respect to the location of the home where the alleged sexual assaults
occurred, Hutchinson St. versus Jackson St., and whether it was actually Joshua T and not Joshua
B who was present and took pictures.

        With regard to the address where the sexual assaults occurred, the evidence at trial made
clear that it would have been the yellow house on Jackson St. where the victim was abused, and,
indeed, she had made that claim. While defendant could have challenged the victim on cross-
examination about telling the officer that the sexual acts took place at a home on Hutchinson St.,
the victim was recounting events from five years earlier when she was nine years old and had often
moved. These were memory lapses that could be expected under those circumstances; however,
the police report reflected that the victim had definitively accused defendant of sexual assault. She
had never wavered, and reference to the police report would have reinforced the consistency of


1
  There was testimony showing that defendant moved out of the Jackson St. house around the time
that the victim moved into the home. Defendant had to move because, as a registered sex offender,
he lived too close to a school.
2
  Defendant attached Internet “mug shots,” which are not part of the record. The mug shots
contained personal information, including that Joshua T had teeth that were in “poor condition”
and that Joshua B’s teeth were in “good condition.”


                                                -3-
her accusation. Thus, we cannot conclude that counsel’s performance was deficient or that
defendant has demonstrated the requisite prejudice. With respect to the two Joshuas, we note the
victim testified that she did not know for sure that it was Joshua B who was in the room taking
pictures during the sexual assault. Additionally, we fail to see how questioning the victim about
whether it was Joshua T instead of Joshua B taking pictures would have had any bearing on the
jury’s determination whether defendant sexually penetrated the victim. Again, the victim showed
no confusion identifying defendant as her assailant. Furthermore, by introducing the possibility
that Joshua T was the person present during the assault and taking photographs, defendant would
have potentially undermined his reliance on Joshua B’s testimony that he never witnessed
defendant sexually abusing the victim. Accordingly, we cannot conclude that trial counsel’s
performance fell below an objective standard of reasonableness or that prejudice was incurred.

         Defendant makes additional cursory arguments based on the police report and an additional
police report, which is also not part of the record. Defendant claims that the victim informed the
police that she secretly overheard, in person, a discussion by her mother and defendant about
allowing access to someone in exchange for not having to pay rent, yet at trial the victim testified
that it was a phone conversation that she overheard. In the police report, the victim stated that she
recalled AE offering her to defendant as payment for rent; she did not express that she heard the
conversation in person. Moreover, in the police report, the victim specifically identified defendant,
while at trial the victim merely referred to the “landlord” relative to the discussion or conversation
with AE. Given these circumstances, it would not have been beneficial for defense counsel to
raise matters included in the police report; indeed, it probably would have been detrimental. Thus,
there was no deficient performance. The other cursory argument defendant makes is that in one
of the police reports the victim was reported to have told her mother that the perpetrator had red
hair. But defendant does not have red hair. This is essentially the full argument. We have no
context for this argument or any record support regarding defendant’s hair color in 2012-2013.
Accordingly, the argument is rejected.

                  B. ALLEGED FALSE ALLEGATION OF SEXUAL ABUSE

         Defendant next argues that he was denied the effective assistance of counsel because his
attorney failed to impeach the victim with a prior false allegation of sexual assault. This issue
pertains to an investigation regarding a claim of sexual assault the victim made in Calhoun County
regarding another individual that led to the victim’s disclosure with respect to defendant’s conduct
in this case. In the Calhoun County case, charges were dismissed because the prosecutor did not
believe the victim.3 Defendant has attached police report excerpts reflecting that res gestae
witnesses involved in the Calhoun County case denied witnessing the accused doing anything
improper to the victim. As before, the police report is not part of our lower court record.



3
  The prosecutor in this case stated on the record that he had called the prosecutor in Calhoun
County and was informed of the reason that the charges there were not being pursued. According
to the prosecutor in the instant case, the Calhoun County prosecutor supposedly “had decided
basically the credibility of the defendant,” that “the juvenile defendant seemed to be telling the
truth to her[,]” and that “there were some aspects of what the victim said that she thought it would
be difficult to prove at trial, . . . and because it was difficult to prove, she dismissed the case.”


                                                 -4-
        When the issue arose in this case, the trial court told defense counsel that if he decided to
question the victim about the allegations in the Calhoun County case, “we can go from there and
then make a decision” on admissibility. On cross-examination, defense counsel did not question
the victim about the case in Calhoun County.

         Evidence that a complainant made a prior false accusation of sexual assault is admissible
at trial. People v Williams, 191 Mich App 269, 272; 477 NW2d 877 (1991). “[F]alse accusations
are relevant in subsequent prosecutions based upon the victim’s accusations because the fact that
the victim has made prior false accusations of rape directly bears on the victim’s credibility and
the credibility of the victim’s accusations in the subsequent case . . . .” Id. In Williams, the panel
held that the “defendant has been unable to offer any concrete evidence to establish that the victim
had made a prior false accusation of being sexually abused . . . .” Id. at 273 (emphasis added).

        We previously granted, in part, a motion to remand for “the trial court to consider . . .
defendant’s argument that he received ineffective assistance of trial counsel because trial counsel
failed to impeach the victim with allegedly false prior allegations of sexual assault[.]” People v
Casson, unpublished order of the Court of Appeals, entered December 7, 2020 (Docket No.
349090). The order further provided:

              Regarding the . . . argument, defendant shall be permitted to make an offer
       of proof that the victim made an allegation that was actually false. The trial court
       may hold an evidentiary hearing, on the record or in camera, as it deems necessary.
       The trial court shall make rulings whether it would find defendant’s proffered
       evidence admissible, and whether it would have admitted such evidence during
       defendant’s trial. [Id. (citations omitted).]

         On remand, the trial court conducted an evidentiary hearing on January 13, 2021.
Defendant again simply referenced the police report in the Calhoun County case. Appellate
counsel for defendant informed the trial court that she did not have the time to obtain affidavits or
statements from the accused and the other witnesses in the Calhoun County case; however, in
defendant’s supplemental brief on appeal there is no request for more time to gather affidavits and
statements. Instead, defendant complains that, effectively, the only way to establish a false claim
of sexual assault is through recantation and that such evidence is itself usually treated with
suspicion. The trial court indicated on remand that the police report merely revealed a “he said,
she said” situation and that no proof was submitted demonstrating that the victim actually made a
false allegation of sexual assault. The trial court ruled:

               So, at this point, with regards to that issue and based on the record that I
       have in front of me, I wouldn’t have allowed any additional evidence to come in
       with regards to . . . the allegation that there was . . . an allegedly false prior allegation
       of a sexual assault in Calhoun County which, I believe, would have occurred a
       couple of years after the allegations involved here . . . . So, that is my ruling at this
       time on the first issue that we were here to address. I just don’t—based on the offer
       of proof and where we are at right now, I . . . don’t have enough evidence to say
       yes that would have come in at the time of this trial.




                                                   -5-
        We conclude that the trial court did not err in its ruling on remand. We disagree with
defendant’s contention that recantation is the only way to show a false allegation of sexual assault.
Of course, a perjury conviction would also suffice. Regardless, we need not establish the quantum
of proof necessary to constitute “concrete evidence” of a purported false allegation of sexual
assault because, whatever the exact burden, it was clearly not met by sole reliance on the Calhoun
County police report. Furthermore, the inconsistencies between the victim’s story and the accounts
given by the witnesses to the police in the Calhoun County case, which accounts were never tested
in court, do not serve as concrete evidence that the victim’s allegations were false. And the
Calhoun County prosecutor’s decision to dismiss the charges certainly does not equate to concrete
evidence that the victim made false accusations of sexual assault. Because defendant fails to meet
his burden of establishing the factual predicate for his claim, this argument fails. See People v
Armstrong, 490 Mich 281, 290; 806 NW2d 676 (2011).

                                  C. OTHER-ACTS EVIDENCE

       Defendant next argues that he was denied the effective assistance of counsel because trial
counsel stipulated to the admission of other-acts evidence. We disagree.

         Before trial, the prosecution filed notices of its intent to introduce other-acts evidence
pursuant to MCL 768.27a. The prosecution sought to admit defendant’s certified CSC-I conviction
from 1997 when he was convicted of vaginally penetrating a 12-year-old girl, NW, with his penis.
Additionally, the prosecution intended to present testimony that defendant acted like he was the
boyfriend of a girl, DR, who was 13 or 14 years old, that defendant and DR had sex, and that DR
tried to have defendant’s baby. The prosecution claimed that evidence of the incidents involving
NW and DR was admissible pursuant to MCL 768.27a. The prosecution contended that the other-
acts evidence was important because there was no DNA evidence in this case. Defense counsel
stipulated to the admission of the other-acts evidence.

        On the first day of the jury trial, DR testified that when she was 13 years old she started a
sexual relationship with defendant. DR explained that one day she went fishing with defendant
and that as they were walking out of the woods, defendant asked her to show him her breasts. She
did so, and he grabbed them. Defendant also touched DR’s vagina. DR further claimed that when
she was 14 years old defendant digitally penetrated her vagina in the basement of his home. She
additionally performed fellatio on him many times. Defendant also penetrated her vagina with his
penis on multiple occasions. He did so in the home that he shared with his wife and also in the
house where he sexually assaulted the victim in the instant case. DR testified that she never told
anyone about the abuse because she was scared and was concerned about what other people would
think. DR further testified that defendant continued to sexually abuse her until he was jailed.
Later, when he was in jail, they spoke on the phone. During a phone conversation, defendant asked
DR to have his baby because his wife could not have children. DR testified that she finally
disclosed that defendant sexually abused her after a detective started showing up at her home
asking questions.

       On the second day of trial, the court admitted into the record a redacted certified conviction,
showing that defendant was convicted of CSC-I for sexually assaulting NW. She testified that the
day before her 13th birthday party, when she was still 12 years old, defendant came over to her
house. NW knew defendant because he “hung out in the same complex.” He was not her mother’s


                                                 -6-
friend; he was her friend. Defendant would come over to her house all the time. The night before
her birthday party, NW was at home watching her four-year-old sibling when defendant arrived.
NW’s parents were not home, and NW had sex with defendant that night. Specifically, defendant
put his penis into her vagina. NW testified that she also had sex with defendant after she turned
13 years old.

          MCL 768.27a(1) provides that “in a criminal case in which the defendant is accused of
committing a listed offense against a minor, evidence that the defendant committed another listed
offense against a minor is admissible and may be considered for its bearing on any matter to which
it is relevant.” In People v Watkins, 491 Mich 450, 455-456; 818 NW2d 296 (2012), our Supreme
Court construed MCL 768.27a:

               We hold that MCL 768.27a irreconcilably conflicts with MRE 404(b),
       which bars the admission of other-acts evidence for the purpose of showing a
       defendant’s propensity to commit similar acts, and that the statute prevails over the
       court rule because it does not impermissibly infringe on this Court’s authority
       regarding rules of practice and procedure under Const 1963, art 6, § 5. We also hold
       that evidence admissible under MCL 768.27a remains subject to MRE 403, which
       provides that a court may exclude relevant evidence if the danger of unfair
       prejudice, among other considerations, outweighs the evidence’s probative value.
       In applying the balancing test in MRE 403 to evidence admissible under MCL
       768.27a, however, courts must weigh the propensity inference in favor of the
       evidence’s probative value rather than its prejudicial effect.

       MCL 768.27a permits the admission of “evidence that previously would have been
inadmissible, because it allows what may have been categorized as propensity evidence to be
admitted in this limited context.” People v Pattison, 276 Mich App 613, 619; 741 NW2d 558
(2007). The Watkins Court warned, however, that even though other-acts evidence can be admitted
under the statute to show propensity, this does not mean that other-acts evidence can never be
excluded under MRE 403 as overly prejudicial:

               There are several considerations that may lead a court to exclude such
       evidence. These considerations include (1) the dissimilarity between the other acts
       and the charged crime, (2) the temporal proximity of the other acts to the charged
       crime, (3) the infrequency of the other acts, (4) the presence of intervening acts, (5)
       the lack of reliability of the evidence supporting the occurrence of the other acts,
       and (6) the lack of need for evidence beyond the complainant’s and the defendant’s
       testimony. This list of considerations is meant to be illustrative rather than
       exhaustive. [Watkins, 491 at 487-488.]

       In this case, there is no dispute that defendant was charged with a listed offense involving
a minor, CSC-I, and that he committed listed offenses against NW and DR when they were minors,
CSC-I. MCL 768.27a(2)(a); MCL 28.722(j) and (w)(iv). Defendant focuses on the six
considerations listed in Watkins that can support the exclusion of other-acts evidence under MRE
403. He first argues that the other acts were dissimilar to the charged crime. Defendant asserts




                                                -7-
that there is a distinction between 13-year-old girls, like NW4 and DR, and nine-year-old girls, like
the victim. Defendant claims that his conduct with NW and DR was consensual and that sex with
a 13-year-old “young lady capable of a higher-level emotional maturity is drastically different than
the alleged rape of a nine-year old child.” We find this argument both meritless and repugnant.
Under Michigan law, a 13-year-old child cannot consent to sex. See MCL 750.520d(1)(a) (CSC-
III) (sexual penetration involving a person 13-to-15 years of age); MCL 750.520e(1)(a) (CSC-IV)
(sexual contact involving a person 13-to-15 years of age). For purposes of other-acts analysis
under MCL 768.27a, there is no discernible difference between the rape of a nine-year-old child
and the rape of a 13-year-old child.

       Defendant next claims a lack of temporal proximity between the charged offenses and the
sexual assault of NW 22 years earlier in 1997. First, defendant sexually assaulted the victim in
2012-2013; consequently, there was no 22-year disparity. Furthermore, defendant was not
released from prison until 2005 for the CSC-I conviction involving NW, so he did not have the
opportunity to prey on any new victims for eight of those years. Thus, defendant’s temporal
proximity argument evaporates and is not persuasive. Additionally, the sexual assaults of the
victim and DR were close in time.

         Appellate counsel also maintains:

                Mr. Casson did not have any other convictions since 1997. He entered into
         a consensual relationship with a thirteen-year-old in 2014. At the age of 17, he
         wanted the relationship to move forward with children.

This argument lacks merit. The lack of convictions since 1997 clearly did not reflect that defendant
was not engaging in sexual acts with underaged girls. And as previously noted, a 13-year-old child
cannot consent to sex. Also, predator-victim dynamics do not constitute a “relationship” as that
term is ordinarily used and understood.

        Defendant next concedes that the evidence supporting the occurrence of the other acts was
reliable. Defendant then addresses the issue whether there was a “need for evidence beyond the
complainant’s and the defendant’s testimony.” Watkins, 491 Mich at 487-488. But defendant then
frames his argument by stating that “[t]he prosecution certainly needed the suggestion of other
similar acts” because “[w]ithout this lurid information fed to the jury,” the prosecutor would have
had to solely rely on the victim’s testimony, which was riddled with contradictions and
inconsistencies. This argument tends to support, not undermine, the admission of the other-acts
evidence to show defendant’s propensity to have sex with young girls.

       The arguments defendant posed above were part of his attempt to establish that the
probative value of the other-acts evidence was substantially outweighed by the danger of unfair
prejudice, MRE 403.5 Because none of these arguments has merit and because the probative value


4
    Defendant acknowledges that he first sexually assaulted NW the day before her 13th birthday.
5
 “All evidence offered by the parties is ‘prejudicial’ to some extent, but the fear of prejudice does
not generally render the evidence inadmissible.” People v Mills, 450 Mich 61, 75; 537 NW2d 909



                                                -8-
of the other-acts evidence to show propensity was substantial, we conclude that the evidence was
admissible under MCL 768.27a. Accordingly, defense counsel was not ineffective for stipulating
to the admission of the other-acts evidence. See People v Ericksen, 288 Mich App 192, 201; 793
NW2d 120 (2010) (“Failing to advance a meritless argument or raise a futile objection does not
constitute ineffective assistance of counsel.”).6

                            D. ADMISSION OF JAIL PHONE CALL

       Defendant next argues that he was denied the effective assistance of counsel because trial
counsel failed to challenge the admission of the phone call that defendant made to DR while he
was in jail. Defendant claims that defense counsel should have challenged the phone call as
inadmissible under MRE 401 and MRE 403. We disagree.

         At trial, the prosecution introduced evidence of the phone call between DR and defendant.
The prosecution also had a transcript of the conversation entered into evidence. During the phone
call, defendant repeatedly asked DR to have his baby. He also repeatedly asked DR whether she
still loved him and told DR that he still loved her. Additionally, defendant asked DR whether there
was another man in her life.

        Defense counsel’s failure to object to the admission of evidence regarding the jail phone
call did not constitute deficient performance because the phone-call evidence was admissible.
Failure to voice a futile objection does not amount to ineffective assistance of counsel. Ericksen,
288 Mich App at 201. MRE 401 defines “relevant evidence” as “evidence having any tendency
to make the existence of any fact that is of consequence to the determination of the action more
probable or less probable than it would be without the evidence.” Generally, relevant evidence is
admissible. MRE 402. But relevant evidence “may be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading




(1995). MRE 403 prohibits the admission of marginally probative evidence that will likely be
given undue weight—that is, “evidence which is minimally damaging in logic will be weighed by
the jurors substantially out of proportion to its logically damaging effect.” Id. at 75-76 (quotation
marks and citation omitted). Here, the other-acts evidence was more than marginally probative
and more than minimally damaging in logic.
6
  This issue came up briefly on remand. Defense counsel, however, could not recall exactly why
he stipulated to the admission of the other-acts evidence although it may have been for strategic
purposes, such as precluding “a bunch of other people to come testify from the past.” In his
supplemental brief on appeal, defendant complains that trial counsel “was unaware of the value of
objecting just for the sake of preserving the issue for appeal.” We disagree with the theory that
defense attorneys should raise objections and challenges on evidentiary issues and not stipulate to
evidentiary matters involving plainly admissible evidence simply to preserve appellate arguments.
Counsel was not ineffective for stipulating to the admission of the other-acts evidence, nor was
there any prejudice, assuming deficient performance, in light of the fact that the evidence was
admissible.


                                                -9-
the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.” MRE 403.

        In this case, the jail phone call was relevant. The phone call was admitted during DR’s
testimony about the sexual abuse she had endured. Although DR was above the age of consent at
the time defendant made the phone call, the call was still relevant because it provided further
credibility to other evidence that defendant sexually abused DR as a minor. A reasonable
interpretation of the phone call is that there had been an earlier or ongoing improper relationship
between defendant and DR.

        Additionally, the probative value of the phone call was not “substantially outweighed by
the danger of unfair prejudice . . . .” MRE 403. The phone call was highly probative as support
for DR’s allegations that defendant sexually abused her when she was still below the age of
consent. As discussed earlier, DR’s testimony was properly admitted as other-acts evidence
pursuant to MCL 768.27a. The phone call was especially probative in this case because there was
no physical evidence linking defendant to the victim’s sexual assaults and no third-party
eyewitness claimed to have seen the sexual abuse. See Watkins, 491 Mich at 487-488. The other-
acts evidence revealed defendant’s propensity to engage in sex with underage girls, and evidence
of the phone call gave additional weight to the propensity evidence. Additionally, the evidence
was not unfairly prejudicial. “Evidence is unfairly prejudicial when there exists a danger that
marginally probative evidence will be given undue or preemptive weight by the jury.” People v
Crawford, 458 Mich 376, 398; 582 NW2d 785 (1998). The phone call was more than marginally
probative, and in light of DR’s testimony regarding the sexual abuse, evidence of the phone call
was corroborative in nature, alleviating any concerns of the call itself being given undue or
preemptive weight. Therefore, the phone call was admissible; any objection would have been
futile, and defense counsel’s failure to object did not fall below an objective standard of
reasonableness.

                      E. STATUS AS A REGISTERED SEX OFFENDER

         Defendant next contends that he was denied the effective assistance of counsel because
trial counsel failed to object to references made during the trial to his status as a registered sex
offender. Given our holding that the other-acts evidence was admissible, including evidence of
defendant’s prior CSC-I conviction, defendant’s status as a registered sex offender would have in
all likelihood been presumed by the jury upon learning of the CSC-I conviction even had there
been no express mention that he was a registered sex offender. Accordingly, defendant cannot
establish the requisite prejudice for purposes of the claim of ineffective assistance of counsel.
Moreover, we cannot find deficient performance by defense counsel for his failure to object. In
light of the fact that the jury would learn that defendant was a convicted sex offender, defense
counsel, playing the hand that he was dealt, decided to use the testimony of defendant’s status as
a registered sex offender to support a theory that defendant was unfairly and wrongly targeted
simply because he was a registered sex offender: He was an easy person to blame. This was a
reasonable strategy under the circumstances. Although the jury plainly rejected the theory, this
does not mean that defense counsel’s performance fell below an objective standard of
reasonableness. See People v Williams, 240 Mich App 316, 332; 614 NW2d 647 (2000) (“The




                                               -10-
fact that the strategy chosen by defense counsel did not work does not constitute ineffective
assistance of counsel.”).7

                              F. EXPERT WITNESS TESTIMONY

         Defendant next maintains that he was denied the effective assistance of counsel because
trial counsel failed to question expert witness Thomas Cottrell8 about the term “confabulation.”
Defendant claims that if defense counsel would have questioned Cottrell about confabulation, “the
jury could have validated [the victim’s] story of sexual assault while at the same time agreeing
that, based on her confusion, that it may have been someone other than Thomas Casson.”
Defendant defines confabulation “as a disturbance in memory where someone fills in the blanks
of memory and then presents it as genuine memory.” Defendant asserts that confabulation “is
distinguished from lying as there is no intent to deceive and the person is unaware the information
is false.”

        In our remand order, we directed the trial court to consider “defendant’s argument that he
received ineffective assistance of trial counsel because trial counsel failed to question Thomas
Cottrell . . . regarding memory.” Casson, unpub order. The remand order further provided:

                Regarding the . . . argument, defendant must first establish, and the trial
         court shall rule on, whether Cottrell would have been qualified to answer any
         questions about memory within his field of expertise. Defendant shall also make a
         record of what questions he believes should have been asked, and he shall establish
         how Cottrell would have responded to those questions.

        Cottrell testified at the evidentiary hearing on remand. Appellate counsel for defendant
asked a number of extensive leading questions, without objection. She elicited Cottrell’s opinions
on matters concerning memory and confabulation,9 which Cottrell described as unintentional lying
in the process of filling in memory gaps to connect disjointed memories. Cottrell stated that he
had never specifically testified in the area of confabulation, noting that “it has not come up in my
decades of testimony.” When asked whether he had ever been qualified as an expert in child
memory, Cottrell responded, “I have been qualified—the closest that I think that I would get would
be a qualification to be an expert in child sexual abuse dynamics, which include child memory;




7
 This issue also briefly arose on remand, but defense counsel did not recall references at trial to
defendant’s being a registered sex offender. In his supplemental brief on appeal, defendant does
not offer any new argument, let alone one that undermines our ruling on this matter.
8
  Cottrell testified for the prosecution as an expert in child sexual abuse. Specifically, he testified
about why children disclose sexual abuse and the timing of their disclosures. Afterward, Cottrell
testified about typical characteristics of sex offenders and the process by which they find their
victims. After the prosecution finished questioning Cottrell, defense counsel declined to engage
in cross-examination.
9
    This appears to have been appellate counsel’s method of complying with the remand order.


                                                 -11-
probably the closest that I have been qualified to that.” Cottrell had not examined any information
regarding the specifics of the victim’s claims in this case.

       When defendant’s appellate counsel was asked by the trial court about her position
regarding Cottrell, she responded:

              Well, he certainly seems to have a very good lay person ability or
       understanding of childhood memory, but he is, technically, not an expert in
       childhood memory. He does not hold himself out as an expert on memory. He says
       that memory has, in part, some of this testimony on the dynamics of child sexual
       abuse, but in terms of educating a jury, I don’t think that he has the qualifications.

Again, this was defendant’s attorney on remand, seemingly waiving the issue presented to us. See
People v Carter, 462 Mich 206, 215; 612 NW2d 144 (2000).

        The trial court ruled that it would have allowed trial counsel to have posed the general
questions on memory that appellate counsel asked Cottrell at the evidentiary hearing on remand,
yet the court also found that Cottrell was not an expert in the area of “memory” and could not have
given an opinion on whether the victim’s memory was accurate. The latter point is beyond dispute
and self-evident.

        In his supplemental brief on appeal, defendant argues that had trial counsel cross-examined
Cottrell regarding memory, the jury would have learned that memory changes over time, that
memories can rapidly and continuously decay and may be covertly contaminated by suggestive
influence, that memories are potentially vulnerable to distortion, contamination, and falsification
at each step, and that traumatic memory can decay just as any other kind of memory.

        We reject defendant’s argument that reversal is warranted on the basis that trial counsel
should have cross-examined Cottrell regarding confabulation and memory. First, we are puzzled
with respect to the trial court’s and appellate defense counsel’s view that Cottrell could have
answered questions on memory while at the same time concluding that he was not an expert on
memory. It is an inconsistent position. Thus, setting aside the issue of waiver, defendant has not
established deficient performance by trial counsel. Moreover, defendant has simply not
demonstrated that had trial counsel elicited testimony from Cottrell on cross-examination and
made the general points on memory set forth in defendant’s supplemental brief on appeal that there
would have been a reasonable probability that the results of the proceeding would have been
different. Carbin, 463 Mich at 600. In the supplemental brief on appeal, defendant makes no
connection between Cottrell’s testimony concerning the general shortcomings in memories and
the circumstances surrounding the victim in this case.

                                   III. STANDARD 4 BRIEF

        Defendant raises four issues in his Standard 4 brief. He first argues that he was denied his
right to an impartial jury because the trial court failed to adequately voir dire three jurors. We
have examined the record, and the trial judge, who conducted the voir dire, thoroughly questioned
the jurors at issue in an effort to uncover any bias and to determine whether each juror could be
fair and impartial, eliciting responses that indeed revealed that each juror could be fair and
impartial. See People v Tyburski, 445 Mich 606, 619; 518 NW2d 441 (1994) (“The purpose of


                                               -12-
voir dire is to elicit enough information for development of a rational basis for excluding those
who are not impartial from the jury”; “potential jurors are questioned in an effort to uncover any
bias they may have that could prevent them from fairly deciding the case.”).

       Defendant also argues that he was denied the effective assistance of counsel because
defense counsel failed to question and use peremptory challenges on the same three jurors.
Because the trial court properly conducted voir dire of the three jurors, it was unnecessary for
defense counsel to further question them on their potential biases. See MCR 6.412(C)(2) (“The
court may conduct the examination of prospective jurors or permit the lawyers to do so.”).
Additionally, with respect to defense counsel’s failure to exercise peremptory challenges with
regard to the three jurors, we find reversal unwarranted. In Unger, 278 Mich App at 258, this
Court explained:

               We conclude that defendant’s trial counsel was not ineffective for failing to
       challenge the potential juror in question. Perhaps the most important criteria in
       selecting a jury include a potential juror’s facial expressions, body language, and
       manner of answering questions. However, as a reviewing court, we cannot see the
       jurors or listen to their answers to voir dire questions. For this reason, this Court
       has been disinclined to find ineffective assistance of counsel on the basis of an
       attorney’s failure to challenge a juror.

               A lawyer’s hunches, based on his observations, may be as valid as any
       method of choosing a jury. As explained earlier, lead defense counsel was a
       capable, experienced attorney. He has tried countless criminal cases. On the basis
       of his experience, lead trial counsel surely believed that he had attained a
       reasonable, fair, and honest jury. We will not substitute our judgment for that of
       defendant’s counsel, nor will we use the benefit of hindsight to assess counsel’s
       performance. Defendant is entitled to no relief on this issue. [Quotation marks and
       citations omitted.]

      Here, we have no basis in the record to question defense counsel’s decision not to exercise
peremptory challenges with respect to the three jurors.

       Defendant next contends that the trial court improperly instructed the jury. Defendant
argues that the instructions were insufficient to ensure unanimity on each of the CSC-I charges.
Defendant criticizes the lack of specificity in the jury instructions with respect to unanimity.

        In People v Gadomski, 232 Mich App 24, 30; 592 NW2d 75 (1998), this Court addressed
the requirement of jury unanimity, observing:

                Criminal defendants are guaranteed a unanimous jury verdict under the state
       constitution. Consequently, trial courts are required to give proper instructions
       regarding the unanimity requirement. In some circumstances, a general unanimity
       instruction . . . is not adequate to ensure a defendant’s right to a unanimous jury
       verdict. For instance, the Michigan Supreme Court has held that when the
       prosecution offers evidence of multiple acts by a defendant, each of which would
       satisfy the actus reus element of a single charged offense, the trial court is required



                                                -13-
          to instruct the jury that it must unanimously agree on the same specific act if the
          acts are materially distinct or if there is reason to believe the jurors may be confused
          or disagree about the factual basis of the defendant’s guilt. [Citations omitted.]

        In this case, a general unanimity instruction was adequate because the prosecution charged
two separate acts of penetration in support of two separate charges of CSC-I, not multiple acts
going to a single charge. In his closing argument, the prosecutor indicated that there were two
counts, the first pertained to the first act of sexual intercourse where defendant helped search the
victim’s bedroom for the Nintendo DS before assaulting her, and the second concerned the sexual
assault during which Josh entered the room and took pictures.10 The trial court instructed the jury
that “[a] verdict in a criminal case must be unanimous,” which meant that “in order to return a
verdict, it is necessary that each one of you agrees on that verdict.” Additionally, the trial court
informed the jury as follows regarding defendant’s being charged with two counts of CSC-I:

                 The defendant is charged with two counts of criminal sexual conduct first
          degree. These are separate crimes and the prosecutor is charging that the defendant
          committed both of them. You may consider each crime separately in light of all the
          evidence in the case. You may find the defendant guilty of both or either of these
          crimes or not guilty.

When the trial court instructed the jury on the elements of the two counts, it simply repeated itself
on each count without indicating the nature of any particular allegations pertaining to the counts.
The verdict form contained the two counts, but it did not identify the conduct associated with each
count.

        Although it would have been preferable if the trial court had provided some clarification
with respect to the alleged acts forming the basis of each CSC-I count, we conclude that the
prosecutor’s remarks during opening statements and closing arguments, which were not
contradicted at all by the court or defense counsel, clearly distinguished for the jurors the factual
basis for the two counts. Accordingly, a general unanimity instruction was sufficient. 11 We also
reject defendant’s associated argument that defense counsel was ineffective for failing to challenge
the general unanimity instruction. See Ericksen, 288 Mich App at 201 (“Failing to advance a
meritless argument or raise a futile objection does not constitute ineffective assistance of
counsel.”).

        Defendant also argues that the trial court erred by failing to provide the jury with final
written jury instructions in violation of MCR 2.513(N)(3). Defendant, however, fails to provide


10
     The prosecutor gave this same explanation of the two charges during his opening statement.
11
   The trial court, apparently by mistake, informed the jury that it may consider each crime
separately instead of informing it that it must consider each crime separately. See M Crim JI 3.20.
This was an error that could potentially have resulted in a new trial. The trial court’s error,
however, does not support defendant’s greater contention that a specific unanimity instruction was
required in this case. The general unanimity instruction was sufficient because the prosecution did
not present multiple acts as proof of the actus reus of a particular CSC-I charge.


                                                   -14-
any evidence in support of this contention. Additionally, the record appears to indicate that the
trial court provided the jury with written instructions. The trial court repeatedly told the jury that
it would receive written jury instructions, and the lower court record contains written jury
instructions. The trial court’s oral instructions were all covered and reiterated by the written
instructions. We conclude that reversal is unwarranted on this issue.

        Defendant also maintains that he was denied the effective assistance of counsel because
defense counsel failed to call AE as an exculpatory witness. The record, however, is devoid of
any indication of AE’s potential testimony. See People v Putman, 309 Mich App 240, 249; 870
NW2d 593 (2015). Additionally, nothing in the record suggests that AE’s testimony would have
been favorable to defendant. Because defendant fails to establish the necessary factual predicate
for his claim, the argument necessarily fails. Id.

        Finally, defendant contends that cumulative error on the issues raised in his Standard 4
brief deprived him of a fair trial. Because there was only one error which does not require reversal,
“a cumulative effect of errors is incapable of being found.” People v Mayhew, 236 Mich App 112,
128; 600 NW2d 370 (1999).

       We affirm.



                                                              /s/ Amy Ronayne Krause
                                                              /s/ Jane E. Markey
                                                              /s/ Stephen L. Borrello




                                                -15-